Exhibit MARVEL REPORTS Q1 EPS OF $0.58 AND RAISES 2 Iron Man Launches with #1 Opening Weekend Domestic Box Office of $100.75 Million, the 2nd Best Non-Sequel Debut Ever, and Worldwide Box Office of $201 Million Marvel Announces Feature Film Release Slate: Iron Man Sequel and Thor in Summer 2010 and Two Avenger-themed Movies in Summer 2011 New York, New York – May 5, 2008 Marvel Entertainment, Inc. (NYSE: MVL), a global character-based entertainment and licensing company, today reported operating results for its first quarter ended March 31, 2008.Marvel also announced the opening weekend box office performance of its debut Iron Man feature film, and unveiled its self-produced feature film slate through 2011.Iron Man debuted this weekend, generating an estimated domestic box office of $100.75 million for the three-day weekend.This performance represents the 10th best opening weekend ever and the 2nd best non-sequel feature film debut ever - second only to Spider-Man, also a Marvel character.On a worldwide basis, Iron Man has generated an estimated $201 million in global box office to date.In keeping with the Company’s increasing focus on entertainment and licensing opportunities, Marvel also announced it has substantially completed its exit from direct toy operations and consequently will no longer report the results of its remaining toy business as a separate reportable segment effective with Q1 Marvel Entertainment, Inc. Segment Net Sales and Operating Income (Unaudited) (in millions) Three Months Ended March 31, 2008 2007 Licensing (1): Net Sales $ 84.6 $119.7 Operating Income 85.4 98.8 Publishing: Net Sales 26.5 27.5 Operating Income 9.9 11.5 Film Production: Operating Loss (2.0) (3.0) All Other (1): Net Sales 1.5 4.2 Operating Income (5.8) (6.2) TOTAL NET SALES $112.6 $151.4 TOTAL OPERATING INCOME $87.5 $101.1 (1) Income from Marvel’s licensee Hasbro previously reported in the Toy segment is now recorded within the Licensing segment.Marvel’s remaining in-licensed toy lines are now aggregated with corporate overhead in “All Other.”Q1 2007 segment information has been restated accordingly. Reflecting contributions in the year-ago first quarter related to the coming release of Spider-Man III, Marvel reported Q1 2008 net sales of $112.6 million and net income of $45.2 million, or $0.58 per diluted share, compared to net sales of $151.4 million and net income of $46.8 million, or $0.54 per diluted share, in Q1 2007. Marvel Entertainment Q1 2008 Results, 5/5/08 page 2 of 9 Feature Film Slate Update: Marvel today updated its feature film slate strategy and plans for the next three years, locking in key release windows for its character franchises.In order to focus its attention on maximizing the success of an Iron Man sequel and the launch of Thor in the summer of 2010 and because Marvel believes that the summer is the optimal time to launch a new property, the Company will not release a self produced film in 2009.Marvel plans to launch its 2010 film slate with the release of the sequel, Iron Man 2, on April 30, 2010, followed by the launch of Thor on June 4, 2010.Additionally, Marvel is planting its feature film stakes for summer 2011 with an Avengers-themed summer – a two-picture project which will debut on May 6, 2011 with The First Avenger: Captain America (working title), followed by The Avengers in July Marvel’s Chairman, Morton Handel, commented, “Adjusting for the strong year-ago contribution from the Spider-Man JV, Marvel’s Q1 2008 operating results continued to demonstrate strong global demand for consumer products based on the Company’s portfolio of characters.Marvel’s self-produced feature film slate launched this past weekend with a performance that firmly establishes Iron Man as a major new film franchise, and the Company eagerly awaits the June premiere of
